Title: [From Thomas Jefferson to Benjamin Harrison, 5? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 5? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 42 (5 Nov. 1779): “The Speaker laid before the House, a letter from the Governor, respecting sundry losses sustained by Mr. Martin, the present Indian agent, in the Cherokee country, and the propriety of making him compensation for the same, which was read, and ordered to be referred to the committee of Trade.” Not located.]
